THE DEPARTMENT OF CHILDREN AND FAMILIES, Appellant,
v.
D.W., the mother, and R.W., the father, Appellees.
No. 4D07-2997.
District Court of Appeal of Florida, Fourth District.
November 14, 2007.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey P. Bassett, Assistant Attorney General, Fort Lauderdale, for appellant.
Kenneth B. Williams, Coral Springs, for Appellee-D.W.
Roger Ally of Law Offices of Roger Ally, Fort Lauderdale, for AppelleeR-.W.
PER CURIAM.
Affirmed.
STONE, STEVENSON, JJ., and TRAWICK, DARYL E., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.